IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-76,716



                       EX PARTE ERNEST LOPEZ II, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 44,365-B IN THE 181ST DISTRICT COURT
                          FROM POTTER COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

aggravated sexual assault of a child and was sentenced to sixty years’ imprisonment. The

Seventh Court of Appeals affirmed the conviction in an unpublished opinion. Lopez v. State,

No. 07-03-0251-CR (Tex. App. – Amarillo del. Aug. 9, 2005). There was no PDR.
                                                                                               2

       In his application for a writ of habeas corpus, Applicant contends, inter alia, that his

trial counsel provided ineffective assistance for failing to call medical experts at the guilt or

innocence stage of the trial to counter the testimony of the State’s medical experts that the

physical evidence was indicative of sexual assault. Had trial counsel done so, Applicant

argues there was a reasonable probability the jury would not have convicted him. The trial

court has determined that trial counsel was deficient as alleged and that the deficient

representation prejudiced Applicant. It recommends granting relief on this claim, and the

recommendation is supported by the record provided to this Court. Relief is therefore

granted.

       The judgement in Cause No. 44,365-B in the 181st Judicial District Court of Potter

County is set aside, and Applicant is remanded to the custody of the sheriff of Potter County

to answer the indictment. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.




Delivered: January 25, 2012
Do Not Publish